UNITED STATES DISTRICT COURT                                                MAR 2 9 2019
WESTERN DISTRICT OF NEW YORK



NYJEE L. BOYD,

                     Plaintiff,
                                                                ORDER
              V.

                                                                6:I6-CV-06286 EAW
DEPUTY VINCENT PETRALIS,
DEPUTY ADAM GEIGER, MAJOR
HORAN,CAPTAIN KENNEDY,
CORPAL. LOPEZ, and SERGEANT
LATONA,

                     Defendants.



       This case was referred for all pretrial matters excluding dispositive motions to

United States Magistrate Judge Marian W.Payson pursuant to 28 U.S.C. § 636(b)(1). (Dkt.

8).   Magistrate Judge Payson issued a thorough Report and Recommendation

recommending that Plaintiffs motion to amend the complaint to add seven newly-

identified defendants (Dkt. 61) be denied (Dkt. 82).

       Pursuant to Fed. R. Civ. P. 72(b)(2) and 28 U.S.C. § 636(b)(1), the parties had 14

days after being served a copy of the Report and Recommendation to file objections. No

objections were filed. The Court is not required to review de novo those portions of a

report and recommendation to which objections were not filed. See Mario v. P & C Food

Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002)("Where parties receive clear notice of the

consequences, failure [to timely] object to a magistrate's report and recommendation

operates as a waiver of further judicial review of the magistrate's decision.").


                                            - I -
      Notwithstanding the lack of objections, the Court has conducted a careful review of

the Report and Recommendation as well as the filings previously made in the case, and

finds no reason to reject or modify the Report and Recommendation of Magistrate Judge

Payson. For the reasons set forth in the Report and Recommendation(Dkt. 82),this Court

denies Plaintiffs motion to amend the Complaint to add seven newly-identified

defendants. (Dkt. 61).

      SO ORDERED.




                                                      States District Judge
Dated:       March 29, 2019
             Rochester, New York
